DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 10/08/2020. As indicated by the amendment: claims 21-24, 29-30, 32, 35, 36 and 38-39 have been amended, claim 31 has been cancelled, and new claim 41 has been added. In response to the amendment of claim 39, its rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. Claims 21-30 and 32-41 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
[0022] Optionally, the internal ring securely attaches to the shaft by fitting into a tapered notch near the vent of the shaft.

[0079] In accordance with an aspect of the present specification and as shown in FIG. 1D, an internal ring 180 of the button cap 150 is secured to the shaft 105, at the end 165, within a tapered notch, groove or recessed portion 175 (on the outer diameter of the shaft 105) defined between a detent or protrusion 178 (towards the end 165) and a ridge 179.  In an embodiment, the notch portion 175 is tapered at an angle `A` with reference to a vertical line parallel to the longitudinal axis 170.

[0108] In accordance with an aspect of the present specification and as shown in FIG. 6C, an internal ring 680 of the button cap 640 is secured to the shaft 605, at the end 615, within the first groove or recess 610 that has a taper defined between detent or protrusion 678 (towards the end 615) and the first ridge 611.  In an embodiment, the first groove or recess 610 is tapered at an angle `N` with reference to a vertical line parallel to the longitudinal axis F-F.


As is clear from the disclosure above, the end of the shaft is not merely tapered as now claimed. The end of the shaft that is fixed to the button cap has “a notch, groove or recessed portion” that is tapered. Accordingly, the claims fail to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended dependent claim 22 recites, in pertinent part, “the hinge includes a plurality of vertical hinges extending downward from the diaphragm” (emphasis added). Independent claim 21, from which claim 22 depends, recites, in pertinent part, “the inner ring having a diaphragm” and “wherein a portion of the outer cap is radially outward, relative to the longitudinal axis, from a hinge of the outer cap” (emphasis added). Independent claim 21 recites that the hinge is on the outer cap and dependent claim 22 recites that the hinge is on the diaphragm. Accordingly, the location of the hinge is unclear from the claims. For purposes of examination, the hinge is interpreted as being located on the diaphragm. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 21, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2013/0338442 A1) in view of Ogino (JP 2003-310542).
Regarding claim 21, Anderson discloses a suction valve for a medical device, comprising: a shaft (15) having a passage (Fig. 3) from a first opening (35) to a vent (40; par. [0047]), the shaft having a longitudinal axis (Fig. 3); an outer cap (25/50); an inner ring (65; Fig. 6) radially inward of the outer cap (25/50), the inner ring (65) having a diaphragm (75; Fig. 6; par. [0052]) that extends radially outward 
However, Anderson does not specifically disclose wherein a portion of the outer cap is radially outward, relative to the longitudinal axis, from a hinge of the outer cap, and the hinge is radially outward, relative to the longitudinal axis, from the inner ring. Ogino teaches an analogous suction valve (10) wherein a portion of the outer cap (Fig. 1; unlabeled outer cap portion of 21) is radially outward, relative to the longitudinal axis, from a hinge (22; Fig. 3; par. [0015]) of the outer cap, and the hinge (22) is radially outward, relative to the longitudinal axis, from the inner ring (inner ring of 21 including 27; Figs. 3 and 4). Ogino teaches that providing the hinge aids in rotationally positioning the cap on the shaft (31) of the valve (par. [0015]). It would have been obvious to one having ordinary skill in the art to have provided a hinge in the configuration taught by 
Regarding claim 26, Anderson in view of Ogino disclose the suction valve of claim 21, wherein the resilient member includes a spring (30).
Regarding claim 29, Anderson in view of Ogino disclose the suction valve of claim 21, wherein the outer cap, the diaphragm, and the inner ring are molded as a single component (par. [0052] and [0071]).

 Claims 22, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ogino, as applied to claim 21 above, in view of Ishiguro et al. (US 5871441).
Regarding claim 22, Anderson in view of Ogino disclose the suction valve of claim 21, wherein the hinge (Ogino: 22; Fig. 3) extends downward from the diaphragm defining 
 Although Anderson illustrates features on the bottom portion of outer cap (25) that assist connecting the valve to the mount on the endoscope (Fig. 8), it does not explicitly discuss such features and does not disclose a plurality of vertical ribs extend along the inner surface of the outer cap. Ishiguro teaches an analogous device having an analogous outer cap (39; Fig. 1) wherein the bottom portion of the outer cap (39) has a plurality of vertical ribs (69; Figs. 8 and 9-11; col. 7, ll. 5-40 and col. 10, ll. 3-6) extending along the inner surface of the outer cap (Fig. 8). Ishiguro teaches that the plurality of vertical ribs (69) assist in connecting the valve to the endoscope mount and also assist in cleaning portions of the valve (col. 7, ll. 5-40). It would have been obvious 
Regarding claim 25, Anderson in view of Ogino in view of Ishiguro disclose the suction valve of claim 22, wherein each of the plurality of vertical hinges (22) comprises a tine and a barb (Fig. 3).
Regarding claim 27, Anderson in view of Ogino in view of Ishiguro disclose the suction valve of claim 22, wherein said plurality of vertical hinges (22) are configured to connect to a corresponding mount on an endoscope (capable of such functioning); and wherein each of the plurality of hinges (Ishiguro: 69) is configured to generate an audible snap or a tactile snap when each of the plurality of hinges connects to the corresponding mount (capable of such intended use).
Regarding claim 28, Anderson in view of Ogino in view of Ishiguro disclose the suction valve of claim 27, wherein each of the plurality of vertical ribs (Ishiguro: 69) is configured to act as a stop to ensure the valve is centered on the corresponding mount (Ishiguro: Fig. 8).

Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ogino, as applied to claim 21 above, in view of Ogino (US 5840015).
Regarding claim 23, Anderson in view of Ogino disclose the suction valve of claim 21, wherein the shaft (15) has 
However, Anderson does not specifically disclose that the shaft has a tapered end where the button cap is fixed to the shaft. Ogino teaches an analogous suction valve wherein the shaft (35) has a tapered end (tapered notches on shaft 35; Fig. 3) where the button cap (35/36; Fig. 3) is fixed to the shaft (35; col. 3, ll. 49-54). It would have been obvious to one having ordinary skill in the art to provide the shaft of Anderson with tapered notches with the button cap configuration, as taught by Ogino, in order to provide the operator with tactile confirmation that the suction valve is actuated/de-actuated (Ogino: Figs. 1 and 3). Additionally, such modification is a simple substitution of one known connection mechanism for another, having predictable results.
Regarding claim 24, Anderson discloses the suction valve of claim [[21]] 23, wherein the inner ring (65) engages between the at least one ridge (17; Figs. 3 and 4c; par. [0050]) .

Claims 30 and 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2013/0338442 A1) in view of Ogino (US 5840015).
 Regarding claim 30, Anderson discloses a suction valve for a medical device, comprising: a shaft (15) having a passage (Fig. 3) from a first opening (35) to a second a diaphragm (75; Fig. 6; par. [0052]) extending radially outward from the inner ring (65); a button cap (par. [0057] – top of 15; Fig. 1) coupled to the shaft; and a resilient member (30) disposed between the button cap and the inner ring (Fig. 8), wherein the inner ring (65) defines a bore to accommodate the shaft (Fig. 8).
 However, Anderson does not specifically disclose the button cap having an internal ring coupled to the shaft, wherein an end of the shaft is tapered and the internal ring of the button cap couples to the shaft about the tapered end. Ogino teaches an analogous suction valve wherein the shaft (35) has a tapered end (tapered notches on shaft 35; Fig. 3) where the button cap (36; Fig. 3) has an internal ring (35) that couples to the shaft about the tapered end (35; col. 3, ll. 49-54). It would have been obvious to one having ordinary skill in the art to provide the shaft of Anderson with tapered notches with the button cap configuration, as taught by Ogino, in order to provide the operator with tactile confirmation that the suction valve is actuated/de-actuated (Ogino: Figs. 1 and 3). Additionally, such modification is a simple substitution of one known connection mechanism for another, having predictable results.
Regarding claim 36, Anderson in view of Ogino disclose the suction valve of claim 30, wherein the outer cap and the diaphragm
Regarding claim 37, Anderson in view of Ogino disclose the suction valve of claim 30, wherein the first opening (35) faces a direction angled relative to (perpendicular to) the direction the second opening (40) faces.
Regarding claim 38, Anderson in view of Ogino disclose the suction valve of claim 30, wherein a first end of the resilient member (30) is secured to the inner ring (65) and a second end of the resilient member (30) is secured to the button cap (top of 15; Fig. 8).
Regarding claim 39, Anderson discloses a method of operating a suction valve for an endoscope connected to a source of suction, wherein is in a cylinder of the endoscope (par. [0058]; Figs. 9A and 9B), wherein the suction valve comprises: a shaft (15) having a passage (Fig. 3) from a first opening (35) to a vent (40), an outer cap (25/50), an inner ring (65; Fig. 6) radially inside of the outer cap (25/50), a diaphragm (75) extending radially outward from the inner ring (65) the method comprising: preventing the source of suction from providing negative pressure in a suction channel of the endoscope when the suction valve is not actuated (par. [0058]; Fig. 9A); and actuating the suction valve by depressing the button cap to compress the resilient member from a decompressed position to a compressed position (par. [0058]-[0059]; Figs. 8-9) and move the first opening into alignment with the suction channel, allowing the source of suction to provide negative pressure in the suction channel (par. [0059]-[0060]; Fig. 9B).
wherein the button cap extends within the outer cap when the resilient member is in the compressed position and in the decompressed position. Ogino teaches an analogous suction valve wherein the button cap (35/36; Fig. 3) extends within the outer cap (40) with the resilient member (38) is in the compressed position (Fig. 1) and in the decompressed position (Fig. 3). It would have been obvious to one having ordinary skill in the art to have modified the button cap of Anderson with that taught by Ogino, in order to provide the operator with tactile confirmation that the suction valve is actuated/de-actuated (Ogino: Figs. 1 and 3). Additionally, such modification is a simple substitution of one known connection mechanism for another, having predictable results.
Regarding claim 40, Anderson in view of Ogino disclose the method of claim 39, further comprising releasing the button cap to allow the resilient member to return to the decompressed position and thereby move the first opening out of alignment with the suction channel (par. [0060]).
Regarding claim 41, Anderson in view of Ogino disclose the method of claim 39, wherein the button cap (Ogino: 35/36) includes an internal ring (Ogino: 35), and the internal ring (Ogino: 35) couples to the shaft (Ogino:34) within a groove of the shaft (threads of 34), wherein the groove is tapered (Fig. 3) and extends between a protrusion (thread at top end of 34) and a ridge (Ogino: 31f) of the shaft (34).

Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ogino as applied to claim 30 above, and further in view of Ishiguro et al. (US 5871441).
Regarding claim 32, Anderson in view of Ogino disclose the suction valve of claim 30, wherein a plurality of vertical hinges (70; Fig. 6) extend downward from the inner ring (65). Although Anderson illustrates features on the bottom portion of outer cap (25) that assist connecting the valve to the mount on the endoscope (Fig. 8), it does not explicitly discuss such features and does not disclose a plurality of vertical ribs extend along an inner surface of the outer cap. Ishiguro teaches an analogous device having an analogous outer cap (39; Fig. 1) wherein the bottom portion of the outer cap (39) has a plurality of vertical ribs (69; Figs. 8 and 9-11; col. 7, ll. 5-40 and col. 10, ll. 3-6) extending along the inner surface of the outer cap (Fig. 8). Ishiguro teaches that the plurality of vertical ribs (69) assist in connecting the valve to the endoscope mount and also assist in cleaning portions of the valve (col. 7, ll. 5-40). It would have been obvious to one having ordinary skill in the art to have provided the plurality of vertical ribs on the inner surface of the outer ca of Ishiguro to the outer cap of Anderson thereby assisting and securing the coupling of the suction valve to the endoscope mount, as taught by Ishiguro.
Regarding claim 33, Anderson in view of Ogino in view of Ishiguro disclose the suction valve of claim 32, wherein each of the plurality of vertical hinges (70) comprises a tine and a barb (Fig. 6).
Regarding claim 34, Anderson in view of Ogino in view of Ishiguro disclose the suction valve of claim 32, wherein the medical device is an endoscope (the medical device is not claimed as a structural component of the suction valve), and wherein the plurality of vertical hinges (70) are configured to connect to a corresponding mount on the endoscope (capable of such functioning).
Regarding claim 35, Anderson in view of Ogino in view of Ishiguro disclose the suction valve of claim 34, wherein the plurality of vertical hinges (70) are configured to generate an audible snap or a tactile snap when the each of the plurality of vertical hinges connects to said corresponding mount (capable of such intended use); and wherein the plurality of ribs (Ishiguro: 69) are configured to act as a stop to ensure the valve is centered on the corresponding mount (Ishiguro: Fig. 8).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYNAE E BOLER/           Examiner, Art Unit 3795                                                                                                                                                                                             

/ALEXANDRA L NEWTON/           Primary Examiner, Art Unit 3795